                     UNITED STATES DISTRICT COURT
                        DISTRICT OF NEW JERSEY


   KASEEM ALI-X,                      1:12-cv-3147 (NLH) (KMW)

                   Plaintiff,         MEMORANDUM OPINION & ORDER

        v.

   DAVID MCKISHEN, et al.,

                Defendants.


APPEARANCES:

Kaseem Ali-X, 000422722B
New Jersey State Prison
PO Box 861
Trenton, NJ 08625
     Plaintiff pro se

HILLMAN, District Judge

     WHEREAS, Plaintiff Kaseem Ali-X filed his amended complaint

on May 9, 2013, see ECF No. 11; and

     WHEREAS, summonses were issued to defendant Karen Balicki

on May 10, 2013, see ECF No. 12; and

     WHEREAS, the summonses were returned unexecuted as to

defendant Karen Balicki on May 29, 2013, see ECF No. 13; and

     WHEREAS, Rule 4(m) of the Federal Rules of Civil Procedure

at the time required defendants to be served with the complaint

within 120 days; and

     WHEREAS, it appears more than 120 days have elapsed without

proof of service on defendant Karen Balicki
     THEREFORE, IT IS on this   10th       day of December, 2019

     ORDERED that, within fourteen (14) days of this Order,

Plaintiff shall show cause, in writing, as to why all claims

against defendant Karen Balicki should not be dismissed for

failure to effectuate proper service, Fed. R. Civ. P. 4(m); and

it is finally

     ORDERED that the Clerk shall serve a copy of this Order

upon Plaintiff by regular mail.


                                         s/ Noel L. Hillman
At Camden, New Jersey                  NOEL L. HILLMAN, U.S.D.J.




                                  2
